DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/13/2022. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.

This Examiner’s Amendment was authorized by the Applicant on 4/26/2022. 

The amendment is the following:

Regarding Claim 19, An end-host optical network interface controller (NIC) device, comprising: 
an interface with an end-host computer and configured to receive packets from the end-host computer; 
at least one network interface port comprising at least one optical transmitter and at least one optical receiver configured to be connected to an optically-switched communication network, over which optical circuit connections from the NIC device are established, optically-switched communication network including optical switches and other optical NICs; 
 a device controller configured to: 
manage queueing of the packets awaiting transmission over the optically-switched communication network; and
manage sending the packets in optical signals from the at least one optical transmitter over the optically-switched communication network responsively to data about establishment of the optical circuit connections; and 
a controller agent configured to: negotiate, with at least one network controller, the establishment of the optical circuit connections from the NIC device over the optically-switched communication network; and receive the data about the establishment of the optical circuit connections from the at least one network controller ; and  
wherein the optical switches include ports, the optical NICs being connected by optical fibers to the ports of the optical switches without intervening electrical switches.
 
Allowable Subject Matter
Claims 1-2, 5-20 and 22-26 are allowed. 
   
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the Applicant’s disclosure is the following:

Rappaport et al (US Pub 20020124104) Fig 1, where a system has network elements (e.g. 10, 24...) with a plurality of optical switches (e.g. 191 as shown in Fig 2) configured to switch beams of light which are modulated to carry information (e.g. packets)); the network elements (e.g. 10, 24...) have a plurality of optical devices (e.g. 101/401 as shown in Fig 2)); optical fibers connect the optical devices (e.g. 101/401 as shown in Fig 2) and the optical switches (e.g. 191 as shown in Fig 2) to form an optically-switched communication network (i.e. network 1), over which optical circuit connections are established between pairs of the optical devices (e.g. 101/401 as shown in Fig 2) over ones of the optical fibers via ones of the optical switches (e.g. 191 as shown in Fig 2)); and the optically-switched communication network (i.e. network 1) includes the optical devices (e.g. 101/401 as shown in Fig 2) and the optical switches (e.g. 191 as shown in Fig 2)).

 Chowdhury et al (US Pat 10200144) Fig 1, where a plurality of optical devices are a plurality of optically-enabled end-host computers (110) comprising respective end-host optical network interface controllers (NICs) (e.g. 120, 126), and each of the optically-enabled end-host computers (110) comprising a respective one of the end-host optical NICs (e.g. 120, 126)).

The prior art newly found relevant to the Applicant’s disclosure is the following:

Levi et al (US Pub 20180234473) and more specifically Fig 1.

Crupnicoff et al (US Pub 20170093699) and more specifically Fig 1.

Shpiner et al (US Pub 20160359758) and more specifically Fig 1.

Krishnan et al (US Pat 9430437) and more specifically Fig 5.

Kakande et al (US Pub 20160134375) and more specifically Fig 1.

Haramaty et al (US Pub 20150098466) and more specifically Fig 1.

Leigh et al (US Pub 20140314417) and more specifically Fig 2 and Fig 3.

Ishii et al (US Pub 20140019663) and more specifically Fig 1.

Somashekhar et al (US Pat 7167480) and more specifically Fig 2.

Maeno et al (US Pat 5905587) and more specifically Fig 1 and Fig 4.

King Jr et al (US Pat 5850398) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, An optical network system, comprising: 
a plurality of optical switches configured to switch beams of light which are modulated to carry information; 
a plurality of optically-enabled end-host computers comprising respective end-host optical network interface controllers (NICs), each of the optically-enabled end-host computers comprising a respective one of the end-host optical NICs; and 
optical fibers connecting the end-host optical NICs and the optical switches forming an optically-switched communication network, over which optical circuit connections are established between pairs of the end-host optical NICs over ones of the optical fibers via ones of the optical switches, the optically- switched communication network including the end-host optical NICs and the optical switches, and 
wherein the optical switches include ports, each of the NICs being connected by a respective one of the optical fibers to a respective one of the ports of the optical switches without even one intervening electrical switch; and 
wherein each of the optical NICs comprises: 
at least one network interface port comprising at least one optical transmitter and at least one optical receiver configured to be connected to the optically-switched communication network; 
a controller agent configured to: negotiate, with a network controller, establishment of the optical circuit connections from a respective one of the NIC devices over the optically-switched communication network; and receive data about establishment of the optical circuit connections from the network controller; and 
a device controller configured to: manage queueing of packets awaiting transmission over the optically-switched communication network; and manage sending the packets in optical signals from the at least one optical transmitter over the optically-switched communication network responsively to the data about the establishment of the optical circuit connections.

Regarding Claim 19, An end-host optical network interface controller (NIC) device, comprising: 
an interface with an end-host computer and configured to receive packets from the end-host computer; 
at least one network interface port comprising at least one optical transmitter and at least one optical receiver configured to be connected to an optically-switched communication network, over which optical circuit connections from the NIC device are established, optically-switched communication network including optical switches and other optical NICs; 
 a device controller configured to: 
manage queueing of the packets awaiting transmission over the optically-switched communication network; and
manage sending the packets in optical signals from the at least one optical transmitter over the optically-switched communication network responsively to data about establishment of the optical circuit connections; and 
a controller agent configured to: negotiate, with at least one network controller, the establishment of the optical circuit connections from the NIC device over the optically-switched communication network; and receive the data about the establishment of the optical circuit connections from the at least one network controller ; and  
wherein the optical switches include ports, the optical NICs being connected by optical fibers to the ports of the optical switches without intervening electrical switches.

Although systems/devices having optical NICs connected via optical switches for establishing packet communications are known in the art, there is no teaching, suggestion or motivation to generate a system/device that has optical NICs connected via optical switches for establishing packets communications with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636